Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered June 1, 1999, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced to lifetime probation. Thereafter, defendant pleaded guilty to violating the terms and conditions of his probation. Defendant’s *745probation was revoked and he was sentenced as a second felony offender to a prison term of 5 to 10 years.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submissions, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced as a second felony offender to a more favorable sentence than that reached as part of the plea bargain. Accordingly, the judgment, of conviction is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.